DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         FELECIA C. MOORE,
                             Appellant,

                                     v.

               ARCH BAY HOLDINGS, LLC, Series 2009B,
                            Appellee.

                               No. 4D16-3042

                               [July 27, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. 09-
58732CACE(11).

   Catherine A. Riggins, Miami, for appellant.

  Ira Scot Silverstein of Ira Scot Silverstein, PLLC, Fort Lauderdale, for
appellee.

PER CURIAM.

   Affirmed.

WARNER, DAMOORGIAN and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.